             Case 1:18-cv-01822-APM Document 57 Filed 05/05/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
GUSTAVO GARCIA,                           )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                            Case No. 18-cv-1822 (APM)
                                          )
ANTONY BLINKEN, 1 et al.,                 )
                                          )
      Defendants.                         )
_________________________________________ )

                                                    ORDER

        Pursuant to the telephonic Post-Discovery Conference held on May 4, 2021, the court

orders the following with regard to further proceedings in this matter:

        I.       Scheduling.

                 A.       Defendants’ Motion for Summary Judgment shall be filed on or before
                          June 18, 2021;

                 B.       Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment shall
                          be filed on or before July 23, 2021; and

                 C.       Defendants’ Reply shall be filed on or before August 13, 2021.

                          The parties may not extend any of the above deadlines by stipulation;
                          instead, the parties must seek an extension by motion. Motions to
                          extend deadlines shall indicate whether any previous extensions were
                          requested.
        II.      Summary Judgment.

                 A.       Parties shall comply with Local Civil Rule 7(h), which requires each party
                          submitting a motion for summary judgment to attach thereto a statement
                          of material facts for which the party contends there is no genuine dispute.
                          The movant’s statement shall be organized in numbered paragraphs, each

1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the court substitutes the current U.S. Secretary of
State as the defendant in this case.
        Case 1:18-cv-01822-APM Document 57 Filed 05/05/21 Page 2 of 2




                     containing only one fact assertion. For each fact assertion, the moving
                     party shall include a precise citation to the portion(s) of the record(s) upon
                     which the party relies in fashioning the assertion.

             B.      Each party opposing the motion shall, in turn, submit a statement
                     responding to each material fact presented in the statement of the moving
                     party. The opposing party’s responsive statement shall be organized in
                     numbered paragraphs that correspond with those in the statement
                     submitted by the moving party. In each paragraph, the opposing party shall
                     (1) quote verbatim the undisputed material fact asserted by the moving
                     party; and (2) immediately below that quotation, indicate whether the
                     asserted fact is admitted or denied. If a fact assertion is denied or admitted
                     only in part, the party shall explain the basis for the denial and support it
                     with a specific citation to the record.

             C.      If an opposing party wishes to present additional undisputed material facts
                     not addressed in its response, it shall identify such facts in consecutively
                     numbered paragraphs at the end of its responsive statement of facts. If
                     additional fact allegations are made by the non-movant, the moving party
                     shall file a responsive statement of its own with its reply brief in the format
                     set forth in paragraph B.

             D.      The court may treat as admitted facts identified by the moving party in its
                     statement of material facts that are not controverted in the opposing party’s
                     responsive statement.

             E.      Any brief in excess of 15 pages shall include a table of contents and a table
                     of authorities.

      III.   Settlement.

             The parties are expected to continue to evaluate their respective cases for purposes
             of settlement. The court encourages the use of alternative dispute resolution—
             e.g., mediation or neutral case evaluation. The use of these methods is available
             at any time, as is a settlement conference before a magistrate judge. If the parties
             are interested in pursuing these options, they may contact chambers at any time.




Dated: May 5, 2021                                          Amit P. Mehta
                                                     United States District Court Judge




                                                2
